CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our report dated December 29, 2011 on Dreyfus Midcap Index Fund, Inc. for the fiscal year ended October 31, 2011 which is incorporated by reference in Post-Effective Amendment No. 30 to the Registration Statement (Form N-1A Nos. 33-41078 and 811-6325) of Dreyfus Midcap Index Fund, Inc. ERNST & YOUNG LLP New York, New York February 27, 2012
